DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 1/26/2022.
Claims 3, 6-7, 12 and 14-15 have been canceled.
Claims 1, 5, 8-9, 13 and 16-17 have been amended.
Claims 25-26 have been added.
Claims 1-2, 4-5, 8-11, 13, and 16-26 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of amendments to claims 1-2, 4-5, 8-11, 13, and 16-26, the prior art rejection of claims 1-2, 4-5, 8-11, 13, and 16-26 has been withdrawn.  

Reasons for Allowance
Claims 1-2, 4-5, 8-11, 13, and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to methods and systems for abstracting an enclave platform (see paragraph 0005 of the Applicant’s specification).  “Such an abstraction platform may provide the benefit of enabling a single version of enclave software and enclave client software to run on top of multiple native enclave platforms, such as SGX and VSM” (see paragraph 0029 of the Applicant’s specification).
The closest prior art of record, Porter (US 20180137299) teaches a method for instantiating and managing systems that utilize hierarchal enclaves in a cloud environment (see Abstract).  In addition, Nedeltchev (US 20180212996) teaches “Enclave segmentation process includes computer executable instructions that, when executed by processor(s), cause device to segment entities in the network into enclaves to which different security policies are applied. For example, one such security policy may restrict the services, etc., that are available in the network to the entities in a quarantined enclave” (see paragraph 0027).  In addition, Chhabra (US 20170083724) teaches wherein the nested identity is usable to identify first and second versions of a same enclave (see paragraphs 0174-0177). 
However, the closest prior art of record fails to anticipate or render obvious the recited feature of “instantiating an enclave with a nested identity at a software interface to an enclave platform, wherein the nested identity includes a plurality of identity types, each identity type associated with a respective plurality of possible enclave instantiations that share a common identity value, each plurality of possible enclave instantiations including the instantiated enclave; and performing an operation related to the instantiated enclave using the nested identity based on a specified identity type from the plurality of identity types, wherein performing the operation comprises: verifying integrity of the instantiated enclave, using an attestation report that is associated with the specified identity type, based at least in part on the attestation report providing attestation report equivalence with regard to the plurality of possible enclave instantiations with which the specified 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 4-5, 8, 10-11, 13, 16 and 18-26 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below,
Scarlata (US 20180183580 A1) discloses “a secure migration enclave is provided to identify a launch of a particular virtual machine on a host computing system, where the particular virtual machine is launched to include a secure quoting enclave to perform an attestation of one or more aspects of the virtual machine. A root key for the particular virtual machine is generated using the secure migration enclave hosted on the host computing system for use in association with provisioning the secure quoting enclave with an attestation key 
Lange (US 20180139044 A1) discloses “a protected machine. The machine includes an enclave. An enclave includes a protected area of an application address space for which access is prevented for any application code not resident in the enclave itself, except that keys can be provided by one or more management enclaves into the enclave. The machine further includes a management enclave coupled to the enclave. The management enclave is configured to provide a key to the enclave. The management enclave is a protected area of an application address space for which access is prevented for any application code not resident in the management enclave itself”.
Suarez (US 20170180346) discloses “a request to store, in first data store associated with a customer of a computing resource service provider, a software image is received, the request including a set of layers of the software image to be stored. As a result of successful authentication of the request, based at least in part on a security token included with the request, a subset of layers of the software image that have not previously been stored in the first data store are determined, based at least in part on first metadata obtained from a second data store, the subset of layers in the first data store are stored, second metadata about the subset of layers are stored in the second data store, and the software image is caused to be launched in a software container of an instance based at least in part on the subset of layers”.
Poornachandran (US 20160350534) discloses “a system is adapted to: record at least one measurement of a virtual trusted execution environment in a storage of the system and generate a secret sealed to a state of this measurement”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431